     Case 4:19-cv-01106 Document 46 Filed on 10/15/19 in TXSD Page 1 of 1

                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

Patrick Henry Murphy                       §
                                           §
versus                                     §        Civil Action 4:19−cv−01106
                                           §
Bryan Collier, et al.                      §

                               NOTICE OF SETTING


     A telephonic Telephone Conference is set at the following date and time:

                            10/17/2019 at 01:30 PM CST
                          before Judge George C Hanks, Jr

     Please call the Court's conference line ten minutes prior to the scheduled hearing.

              Dial in Number: 713-250-5746
              Conference ID: 45746#
              Password: 42657#



Date: October 15, 2019
                                                                David J. Bradley, Clerk
